EXHIBIT 10.2
 
EXECUTION VERSION
 
First Amendment to
Management Agreement
This First Amendment to Management Agreement (the “Amendment”), dated as of
January 17, 2018, is made pursuant to that certain Management Agreement dated as
of June 1, 2015, (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), among Wendy’s Funding, LLC, a
Delaware limited liability company (the “Master Issuer”), Wendy’s International,
LLC, an Ohio limited liability company (the “Manager”), the Securitization
Entities party thereto, and Citibank, N.A., as trustee (the “Trustee”).
W i t n e s s e t h :
Whereas, the Master Issuer, the Manager, the Securitization Entities and the
Trustee have entered into the Agreement;
Whereas, Section 8.3 of the Agreement provides, among other things, that the
provisions of the Agreement may, from time to time, be amended, in writing, upon
the written consent of the Trustee (acting at the direction of the Control
Party), the Securitization Entities and the Manager; provided that any amendment
that would materially adversely affect the interest of the Noteholders shall
require the consent of the Control Party, which consent shall not be
unreasonably withheld or delayed;
Whereas, the execution and delivery of this Amendment has been duly authorized
and all conditions and requirements necessary to make this Amendment a valid and
binding agreement have been duly performed and complied with.
Whereas, the Master Issuer and the Securitization Entities wish to amend the
Agreement as set forth herein;
Whereas, the Control Party has directed the Trustee to consent to the amendments
set forth herein;
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:
Section 1.          Defined Terms.  Unless otherwise amended by the terms of
this Amendment, terms used in this Amendment shall have the meanings assigned in
the Agreement.

--------------------------------------------------------------------------------

Section 2.          Amendments.1
  2.1.               The Agreement is hereby amended to amend and restate the
definition of “Services” set forth in Section 1.1 thereof as follows:
 

--------------------------------------------------------------------------------

1 All modifications to existing provisions of the Agreement are indicated herein
by adding the inserted text (indicated in the same manner as the following
example:  inserted text, deleted text).

--------------------------------------------------------------------------------

““Services”:  means the servicing and administration by the Manager of the
Managed Assets, in each case in accordance with and subject to the terms of this
Agreement (including the Managing Standard), the Indenture, the other Related
Documents and the Managed Documents for the applicable Securitization Entity,
including, without limitation:  (a) calculating and compiling information
required in connection with any report or certificate to be delivered pursuant
to the Related Documents; (b) preparing and filing all tax returns and tax
reports required to be prepared by any Securitization Entity; (c) paying or
causing to be paid or discharged, in each case from funds of the Securitization
Entities, any and all taxes, charges and assessments attributable to and
required to be paid under applicable Requirements of Law by any Securitization
Entity; (d) performing the duties and obligations of, and exercising and
enforcing the rights of, the Securitization Entities under the Related
Documents, including performing the duties and obligations of each applicable
Securitization Entity under the IP License Agreements; (e) taking those actions
that are required under the Related Documents and Requirements of Law to
maintain continuous perfection (where applicable) and priority (subject to
Permitted Liens and the exclusions from perfection requirements under the
Indenture, the Guarantee and Collateral Agreement and the Related Documents) of
any Securitization Entity’s and the Trustee’s respective interests in the
Collateral; (f) making or causing the collection of amounts owing under the
terms and provisions of each Managed Document and the Related Documents,
including managing (i) the applicable Securitization Entities’ rights and
obligations under the Franchise Agreements and the Development Agreements
(including performing Pre-Opening Services and Post-Opening Services) and (ii)
the right to approve amendments, waivers, modifications and terminations of
(including extensions, modifications, write-downs and write-offs of obligations
owing under) Franchise Documents and other Managed Documents (which amendments
to Franchise Agreements may be effected by replacing such Franchise Agreement
with a New Franchise Agreement on the then-current form of the applicable
Franchise Agreement (which New Franchise Agreement may be executed by a
different Franchise Securitization Entity than is party to such existing
Franchise Agreement)) and to exercise all rights of the applicable
Securitization Entities under such Franchise Documents and other Managed
Documents; (g) performing due diligence with respect to, selecting and approving
new Franchisees, performing due diligence with respect to and approving
extensions of credit to Franchisees pursuant to New Franchisee Notes and
providing personnel to manage the due diligence, selection and approval process;
(h) preparing New Franchise Agreements, New Development Agreements and New
Franchisee Notes, including, among other things, adopting variations to the
forms of agreements used in documenting such agreements and preparing and
executing documentation of assignments, transfers, terminations, renewals, site
relocations and ownership changes,

--------------------------------------------------------------------------------

in all cases, subject to and in accordance with the terms of the Related
Documents; (i) evaluating and approving assignments of Franchise Agreements,
Development Agreements and Franchisee Notes (and related documents) to
third-party franchisee candidates or existing Franchisees and, in accordance
with the Managing Standard, arranging for the assignment of Reacquired
Restaurants to a Non-Securitization Entity until such time as the applicable
restaurant is re-franchised to a third-party Franchisee; (j) preparing and
filing franchise disclosure documents with respect to New Development Agreements
and New Franchise Agreements to comply, in all material respects, with
applicable Requirements of Law; (k) complying with franchise industry-specific
government regulation and applicable Requirements of Law; (l) making Manager
Advances in its sole discretion; (m) administering the Advertising Fund Account
and the Management Accounts; (n) performing the duties and obligations and
enforcing the rights of the Securitization Entities under the Managed Documents,
including entering into new Managed Documents from time to time; (o) arranging
for legal services with respect to the Managed Assets, including with respect to
the enforcement of the Managed Documents; (p) arranging for or providing
accounting and financial reporting services; (q) ensuring that suppliers to the
Wendy’s System meet quality control standards and appointing two representatives
to the QSCC board of directors; (r) establishing and/or providing quality
control services and standards for food, equipment, suppliers and distributors
in connection with the Contributed Restaurant Business and the Contributed
Franchised Restaurant Business and monitoring compliance with such standards;
(s) developing new products and services (or modifying any existing products and
services) to be offered in connection with the Contributed Restaurant Business
and the Contributed Franchised Restaurant Business and the other assets of the
Securitization Entities; (t) in connection with the Contributed Restaurant
Business and the Contributed Franchised Restaurant Business, developing,
modifying, amending and disseminating (i) specifications for restaurant
operations, (ii) the Wendy’s Manual and (iii) new menu items; (u) performing the
Contributed Restaurant Services with respect to the operation of Contributed
Restaurants and New Contributed Restaurants; (v) performing the Real Estate
Services, as described above; (w) preparing and delivering the Mortgages;
(x) performing the IP Services, as described above; (y) developing and
administering advertising, marketing and promotional programs relating to the
Wendy’s Brand and Branded Restaurants; and (z) performing such other services as
may be necessary or appropriate from time to time and consistent with the
Managing Standard and the Related Documents in connection with the Managed
Assets.”
2.2.                 The Agreement is hereby amended to amend and restate the
definition of “Weekly Management Fee” set forth in Section 1.1 thereof as
follows:

--------------------------------------------------------------------------------



““Weekly Management Fee” means (X) , with respect to each Weekly Allocation
Date, the amount determined by dividing:

(a) an amount equal to the sum of (A) a $52,000,000 base fee, plus
(B)(1) $15,500 for each Franchised Restaurant, Retained Restaurant and
Reacquired Restaurant and (2) $31,000 for each Contributed Restaurant and each
New Contributed Restaurant; by

(b) 52;

provided that the Weekly Management Fee will be adjusted on each Weekly
Allocation Date to reflect any change to the number of Franchised Restaurants,
Retained Restaurants, Reacquired Restaurants, Contributed Restaurants and New
Contributed Restaurants as set forth in the related Weekly Manager’s Certificate
(which change will be effective on and after the first day of the Weekly
Collection Period immediately following delivery of the related Weekly Manager’s
Certificate, it being agreed that the Manager shall update the number of
Franchised Restaurants, Retained Restaurants, Reacquired Restaurants,
Contributed Restaurants and New Contributed Restaurants as often as reasonably
practicable but at least once in each Monthly Fiscal Period); provided, further,
that each of the amounts set forth in clauses (a)(A) and (a)(B) will be subject
to successive 2.0% annual increases on the first day of the Quarterly Collection
Period that commences immediately following each anniversary of the Closing Date
and that the incremental increased portion of such fees will be payable only to
the extent that the sum of the amounts set forth in clauses (a)(A) and (a)(B) as
so increased will not exceed 35% of the aggregate Retained Collections over the
preceding four (4) Quarterly Collection Periods or (Y) the formula designated by
the Master Issuer in writing to the Trustee, so long as (a) the Master Issuer
certifies in writing to the Trustee that (i) the formula was determined in
consultation with the Back-up Manager, and (ii) the Master Issuer will disclose
the formula in each Quarterly Noteholders’ Report and (b) the Trustee has
received written confirmation from the Master Issuer that the Rating Agency
Condition with respect to each Series of Notes Outstanding has been satisfied
with respect to such new formula.”

--------------------------------------------------------------------------------

Section 3.          Effectiveness of Amendment.  Upon the date hereof (i) the
Agreement shall be amended in accordance herewith, (ii) this Amendment shall
form part of the Agreement for all purposes and (iii) the parties and each
Noteholder shall be bound by the Agreement, as so amended.  Except as expressly
set forth or contemplated in this Amendment, the terms and conditions of the
Agreement shall remain in place and shall not be altered, amended or changed in
any manner whatsoever, except by any further amendment to the Agreement made in
accordance with the terms of the Agreement, as amended by this Amendment.
Section 4.          Representations and Warranties.  Each party hereto
represents and warrants to each other party hereto that this Amendment has been
duly and validly executed and delivered by such party and constitutes its legal,
valid and binding obligation, enforceable against such party in accordance with
its terms.
Section 5.          Binding Effect.  This Amendment shall inure to the benefit
of and be binding on the respective successors and assigns of the parties
hereto, each Noteholder and each other Secured Party
Section 6.          Execution in Counterparts.  This Amendment may be executed
in any number of counterparts, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.
Section 7.          Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 8.          Trustee.  The Trustee assumes no responsibility for the
correctness of the recitals contained herein, which shall be taken as the
statements of the Securitization Entities and the Trustee shall not be
responsible or accountable in any way whatsoever for or with respect to the
validity, execution or sufficiency of this Amendment and makes no representation
with respect thereto.  In entering into this Amendment, the Trustee shall be
entitled to the benefit of every provision of the Indenture relating to the
conduct of or affecting the liability of or affording protection to the Trustee.
 [Signature Pages To Follow]

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this First Amendment to
Management Agreement to be executed and delivered by their duly authorized
officers as of the date hereof.
 

 
WENDY’S INTERNATIONAL, LLC, as Manager
                   
By:
/s/ Gavin P. Waugh
   
Name:
Gavin P. Waugh
   
Title:
Vice President and Treasurer
                 
WENDY’S SPV GUARANTOR, LLC, as a Securitization Entity
                   
By:
/s/ Gavin P. Waugh
   
Name:
Gavin P. Waugh
   
Title:
Vice President and Treasurer
                   
WENDY’S FUNDING, LLC, as Master Issuer
                   
By:
/s/ Gavin P. Waugh
   
Name:
Gavin P. Waugh
   
Title:
Vice President and Treasurer
                   
QUALITY IS OUR RECIPE, LLC, as a Securitization Entity
                   
By:
/s/ Gavin P. Waugh
   
Name:
Gavin P. Waugh
   
Title:
Vice President and Treasurer
                   
WENDY’S PROPERTIES, LLC, as a Securitization Entity
                   
By:
/s/ Gavin P. Waugh
   
Name:
Gavin P. Waugh
   
Title:
Vice President and Treasurer
               

 
 
[Signature Page to First Amendment to Management Agreement]

--------------------------------------------------------------------------------

 
 

 
CITIBANK, N.A., in its capacity as Trustee
                   
By:
/s/ Jacqueline Suarez
   
Name:
Jacqueline Suarez
   
Title:
Senior Trust Officer
 

 
 
 
[Signature Page to First Amendment to Management Agreement]

--------------------------------------------------------------------------------



CONSENT OF CONTROL PARTY AND SERVICER:


In accordance with Section 2.4 and Section 8.4 of the Servicing Agreement,
Midland Loan Services, a division of PNC Bank, National Association, as Control
Party (in accordance with Section 8.3 of the Management Agreement) and as
Servicer hereby consents to the execution and delivery by the Master Issuer, the
Securitization Entities and the Trustee of, and as Control Party hereby directs
the Trustee to execute and deliver, this First Amendment to Management
Agreement.


MIDLAND LOAN SERVICES,
A DIVISION OF PNC BANK, NATIONAL ASSOCIATION




By:
/s/ David A. Eckels
 
Name:
David A. Eckels
 
Title:
Senior Vice President


 
 
[Signature Page to First Amendment to Management Agreement]

--------------------------------------------------------------------------------